DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 and 02/07/2022  have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/30/2019 as modified by the preliminary amendment filed on 01/27/2022. Claims 1-10, 12-15, 17-19, and 21-23  are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2020/0397310) in view of Wu et al. (US 2020/0271747).
Regarding claims 1, 15, and 23, Gu discloses a method and a system for processing rf backscattered signals, the method comprising:
scattered signals derived from an rf signal from a predetermined space (paragraphs [0005], [0047]; e.g., a radar receive signal 308 is reflected from the user and includes at least a portion of the radar transmit signal 306); 
processing the stream of backscattered signals, to output a processed signal, including an identification of a plurality of local maximum signal values corresponding to a time range corresponding to a window (paragraphs [0047], [0051]; e.g.,  perform an FFT to identify frequency peaks that respectively correspond to the heart rate and the respiration rate);
normalizing the processed signal against an average of the plurality of local maximum values within the window corresponding to the time range to provide a normalized backscattered signal configured from the average of the local maximum values (paragraphs [0059]-[0061]; e.g., The normalization module 404 normalizes the digital radar receive signal 314 and provides the normalized data sequence 412 to the machine-learned module 406);
processing information associated with the normalized backscattered signal within the window of the time range to detect an activity of a user to create an activity signal (paragraphs [0064]-[0065], [0073]; e.g., The vital-sign detection module 222 can analyze the set of filtered samples to determine the user's vital signs during this time period);
continuing to process the stream of back scattered signals, against an average of a plurality of maximum values for a second time range, to normalize the stream of backscattered signals for the second time range (paragraph [0065]; e.g., The above operations can continue for a subsequent set of input samples within the normalized data sequence 412).
Gu fails to specifically disclose processing information associated with the normalized stream of back scattered signals for the second time range to determine whether a later activity invalidates the activity signal that has been detected. 
However, Wu discloses processing information associated with the normalized stream of back scattered signals for the second time range to determine whether a later activity invalidates the activity signal that has been detected (paragraphs [0161]-[0163], [0251]). 
Therefore, taking the teachings of Gu in combination of Wu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to processing information associated with the normalized stream of back scattered signals for the second time range to determine whether a later activity invalidates the activity signal that has been detected for advantages of accurate motion processing, such as indoor tracking, virtual reality, and motion sensing games (Wu: paragraph [0033]).
Regarding claim 2, Gu in combination with Wu discloses the method of claim 1, wherein the processing of the information is provided using a space-time separable convolution architecture (Gu: paragraphs [0048]-[0049]; see a temporal sequence of samples of the radar receive signal 308).
Regarding claim 3, Gu in combination with Wu discloses the method of claim 1, wherein the processing of the information is provided using a space-time separable convolution architecture, the space-time separable convolution architecture comprises a training process and an inference engine process (Gu: paragraphs [0052]-[0054] see training module provides a training data sequence 408 and truth data 410 for training the machine-learned module 406 to filter body motions associated with one or more activities).  
Regarding claim 4, Gu in combination with Wu discloses the method of claim 1, wherein the processing the back scattered signal, filters out background rf scattering signals (Gu: paragraphs [0049], [0051] see filter signals).  
Regarding claim 5, Gu in combination with Wu discloses the method of claim 1, wherein the normalized back scattered signal comprises a time entry, a range entry, a number of antenna, and a real and imaginary number designation (Gu: paragraphs [0070]-[0071]).  
Regarding claim 6, Gu in combination with Wu discloses the method of claim 1, wherein the processing of the information is provided using a log-magnitude normalization of a real number and an imaginary number designation (Gu: paragraph [0032] see in-phase/quadrature (I/Q)). 
Regarding claim 7, Gu in combination with Wu discloses the method of claim 1, wherein the processing of the information is provided using a unit-amplitude normalization of a real number and an imaginary number designation (Gu: paragraphs [0032], [0047]).
Regarding claim 8, Gu in combination with Wu discloses the method of claim 1, wherein the second time range is a longer period of time than the time range (Gu: paragraphs [0058], [0064]). 
Regarding claim 9, Gu in combination with Wu discloses the method of claim 1, further comprising processing the information associated with a detection of activities after the activity detected in an anti-causal manner (Gu: paragraphs [0041], [0056], [0065]).
Regarding claim 10, Gu in combination with Wu discloses the method of claim 1, further comprising processing information associated with the invalidation of the activity detected (Wu: (paragraphs [0161]-[0163], [0251] see unselected peak signal).  
Regarding claim 12, Gu in combination with Wu discloses the method of claim 1, further comprising adjusting a threshold for a predetermined determined time and space depending upon an activity of the predetermined time and space (Gu: paragraphs [0024]-[0025], [0040]). 
Regarding claim 13, Gu in combination with Wu discloses the method of claim 1, further comprising calibrating a location of an rf source using a fixed reference point upon movement of the rf source using an inertial motion unit (Gu: paragraphs [0059]-[0060]).  
Regarding claim 14, Gu in combination with Wu discloses the method of claim 13, wherein the calibrating includes a change in rotation and translation of the rf source (Gu: paragraphs [0035], [0046], [0056]). 
Regarding claim 17, Gu in combination with Wu discloses the method of claim 15, further comprising processing through a plurality of nodes, each of the nodes having a weighing factor, and outputting a result from the processing (Gu: Fig. 1; paragraphs [0059], [0061]).  
Regarding claim 18, Gu in combination with Wu discloses the method of claim 15, further comprising processing, through a plurality of nodes, each of the nodes having a weighing factor, and outputting a result from the processing, the result associated with an event from a user  (Gu: Fig. 1; paragraphs [0059], [0061]-[0062]).
Regarding claim 19, Gu in combination with Wu discloses the method of claim 15, further comprising processing, the plurality of normalized signals respectively, through a plurality of nodes each of the nodes having a weighing factor, and outputting a result from the processing (Gu: paragraphs [0060]-[0062]).  
Regarding claim 21, Gu in combination with Wu discloses the method of claim 1, wherein the activity includes a fall (Gu: paragraphs [0022]-[0023], [0047] see body motion).  
Regarding claim 22, Gu in combination with Wu discloses the method of claim 1, wherein the activity includes a sleep activity (Gu: paragraphs [0022], [0047], [0063] see sleeping).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648